                                                                          FILED
                                                                        June 2, 2021
                          UNITED STATES DISTRICT COURT            CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA
                         EASTERN DISTRICT OF CALIFORNIA




                                            JUDGMENT

IRVEN WADE,

            Plaintiff,
                                            2:20-CV-02075-TLN-KJN
      v.


SIEMENS INDUSTRY, INC., et al.

            Defendants.




      IT IS ORDERED AND ADJUDGED:

            That judgment is hereby ENTERED pursuant to the Notice of
            Acceptance of Rule 68 Offer of Judgment filed on June 1,
            2021.



                                                   Keith Holland,
                                                   Clerk of the Court

ENTERED:    June 2, 2021                        by: /s/ Michele Krueger
                                                     Michele Krueger,
                                                     Courtroom Deputy
